



COURT OF APPEAL FOR ONTARIO

CITATION: Elbasiouni v. Brampton (City), 2020 ONCA 43

DATE: 20200124

DOCKET: M50596

Feldman, Brown and Zarnett JJ.A..

BETWEEN

Ahmed
    Elbasiouni

Moving Party

and

The Chief Building Official (CBO) the Corporation
    of the City of Brampton

Responding Party

Ahmed Elbasiouni, acting in person

Charles A. Painter, for the responding party

Heard: In writing January 22, 2020

REASONS FOR DECISION

[1]

The appellant seeks leave to appeal a decision of the Divisional Court,
    dismissing appeals from three orders of the Superior Court affirming the
    dismissal of an appeal from a decision of the Chief Building Official of the
    City of Brampton.

[2]

Motions for leave to appeal from the Divisional Court under s. 6(1)(a)
    of the
Courts of Justice Act
, R.S.O 1990, c. C.43, are heard by this
    court in writing and in most cases, they are disposed of without reasons.

[3]

In this case, the respondent took the position that the motion for leave
    should be dismissed on the basis that there is no appeal to this court
    available, and in the alternative, that leave should not be granted applying
    the criteria under the
Sault Dock test: Sault Dock Co. Ltd. v. Sault Ste.
    Marie (City)
, [1973] 2 O.R. 479 (C.A.).

[4]

The purpose of these reasons is to clarify that leave to appeal to the
    Court of Appeal in accordance with s. 6(1)(a) of the
Courts of Justice Act
remains available for a decision of the Divisional Court made under s. 26 of
    the
Building Code Act
, 1992
,

S.O. 1992, c. 23. Such
    leave is not precluded by ss. 25 and 26 of the
Building Code Act
,
    1992
, which provide that a decision of an inspector or chief building
    official may be appealed first to a judge of the Superior Court, and then to
    the Divisional Court on the grounds and with the powers set out in those
    sections.

[5]

The motion for leave to appeal is dismissed on the alternative ground, with
    costs fixed at $500.00 inclusive of disbursements and HST.

K.
    Feldman J.A.

David
    Brown J.A.

B.
    Zarnett J.A.


